OFFICE   OF   THE   ATI‘ORNEY    GENERAL    OF TEXAS




Honomble I. L. Uersn
County Attorney
LiimestonoCounty
Groeebeck, Texas
Dear Sir:                            Oplnlof~m..~-e44o
                                     Rsr Ghiirgerequired by
                                         county Erecutlve COIQ-




                                gour otter of ray 30, 1940,
                               hib,~de
                                     fQ rtment as to the proper
                               ada rdr.the 0rm0      0f st0t0
                                 Rap
                                   5-e emtstlve  District, oon-
                                 Texas" by the County Exeoutiv6
                                     you   oallea our attention   to
                                      *a Annotated Civil Stetuter,
                                      o might be oonetrued PI ap-

                             2447 this department held that
                               0tatba civil Statutes, IIouae
                                   8lature, ma null and void,
                                  or Artiole III of the Con-
                           We are enoloeing a oopy or thle


              cle 3116, Vernon'e Annotated Civil Statutea,
raeas a8 r0n0w3;
       "No pereon'8 mane shall be placed on the
    ballot of a district, oounty or precinct ofiloe
    who has not paid to the county exeoutive oom-
    fklttee,the &mount of the estimated exprnae of
    holding such prlrcaryapportioned to him by the
    oounty executive oonmittee as hereinbefore pro-
    vided. Provided, however, that no oandidat$p
                                                                    184
Honorehls L. L. wren,   peg0 8




       for nouAnatlon for chle? juetloe or eaeoolute
       justice o? a oourt o? olvil rppeale or Sor re-
       presantatlvo In Oongeee 0r ror dletrlct judge
       or dlntrlct attorneyor any other dletriot of-
       fice in repr*mmtatlve or juaioiai at8trlots
       oompoeea of four or core oountlss ehell beg-
       qulred to pay more then one (81.00) doilslrto.
       any oounty lx e o utlvo
                            oommitteeor other pereon
       for any pertloularcounty a18 him port1011 ot eueh
       expenseior holdi- euoh primaam end ehell not be
       required to pay any other mm OT mm@ to any other
       person or oommLttee to have their neme.:pleoea on
       the tiaket a8 rutihOenalaete. Iloeeodidetee for




       mm-at-large and al2 those who em aenaldatee for
       Stats oitlaee to,)) rotoa upon by the quelirlea
       voter8 a? the whole a3teteshell pey to the aheir-
       mea of the Stcto Xxeoutlve Ooemittee one hundred
       ($300.00) dollem, end 4h411 not be required to par any
       other mm   or mmm,to   any other    personor aommltteoto
       have their nemw~ 1404d on the tloket aa euoh oanald-
       ate.* (unaes800rsn8 ours)
          It in thereron, the opinion o? thle depertment end you
are rsspeotrully advised that oenaideter ror the orrloe of Re-
pZWentative ?rfXethe 6let Eh#pTe8entetiveDlstrlot Should be
a8eeUsea not more than $1.00 by the Oounty Exeoutire Oommitter
ee their portion of thenexpense of holding l primery eleot1oa.
                                          very truly yourr
                                     ATTORNEYCRX%UiL OF TEW




                                                        Aeelstant